IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00124-CR

JOHNNY RAY CUPP,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 20-26029


                           MEMORANDUM OPINION

       Johnny Ray Cupp pled guilty to and was convicted of aggravated assault on a

public servant with a deadly weapon. See TEX. PENAL CODE § 22.02(b)(2)(B). He was

sentenced to 7 years in prison. We affirm the trial court’s judgment as modified.

       Cupp’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel's brief evidences a professional evaluation of the record for error and compliance
with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders v. California, 386 U.S.

at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503,

509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or "without merit" when

it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988).

After a review of the entire record in this appeal, we have determined the appeal to be

wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

         We note, however, that a $15.00 time-payment fee was included in the costs

assessed in the judgment of conviction. 1 Pursuant to the Court of Criminal Appeals'

opinion in Dulin v. State, 620 S.W.3d 129, 134 (Tex. Crim. App. 2021), the assessment of a

time-payment fee in this case was premature. Based on our recent comprehensive review

of Anders procedures, we have held that an appellate court can properly modify a

judgment in an Anders appeal if the modification is to correct nonreversible error, that is,

error that does not affect the judgment of guilt or the punishment. See Cummins v. State,

No. 10-21-00303-CR, ___ S.W.3d ___, 2022 Tex. App. LEXIS ____, at *___ (Tex. App.—



1
 The bill of cost, which was attached to the judgment, specifically includes the time-payment fee in the
balance of the costs owed.

Cupp v. State                                                                                    Page 2
Waco May 11, 2022, no pet. h.) (publish).                 Because this error does not impact the

determination of guilt or punishment and, therefore, does not result in a reversal of the

judgment, we have the authority to modify the judgment to correct the erroneous

assessment of the time-payment fee. Id.; See also Dulin v. State, 620 S.W.3d 129 (Tex. Crim.

App. 2021). 2 Accordingly, the Judgment of Conviction by Court—Waiver of Jury Trial is

modified to delete the assessed $15.00 time-payment fee included as court costs, and we

affirm the judgment as modified.

        Counsel's motion to withdraw from representation of Cupp is granted.




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered May 11, 2022
Do not publish
[CR25]




2
 We also modify the bill of cost by striking the assessed time-payment fee. See e.g., Bryant v. State, No. 10-
18-00352-CR, 2021 Tex. App. LEXIS 6000, at *3 (Tex. App.—Waco July 28, 2021, no pet. h.) (publish).

Cupp v. State                                                                                          Page 3